DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 09/27/2021.
Applicant’s cancelation of claims 2, 6-7, and 10-19 is acknowledged and require no further examining.  Claims 1, 3-5, 8-9, and 20-28 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Claim Objections
Claim 8 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 8, the phrase “the outer surface including opposed first and second surfaces arranged to in parallel to the pivot axis” appears to be a typographical error and should be written as “the outer surface including opposed first and second surfaces arranged in parallel to the pivot axis”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-9, and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “a lock member directly above a portion of the contact surface in the up-down direction” renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter.  In Figure 3, the lock member (18) is shown to not be directly above the contact surface of the trigger (16) but rather is situated behind the contact surface.  The Specification does to disclose that the lock member is directly above the contact surface.  Therefore, the feature is considered new matter.
Regarding claim 22, the phrase “between a front end of the lock member and the rear end of the lock member in the front-rear direction both when the trigger is in the OFF position and when the trigger is in the ON position” renders claim 22 to be non-complying with the written description requirement because the feature appears to be new matter.  In Figure 3, the trigger (16) is in the OFF position and the first projection (161) of the trigger (16) is abutting the front end of the second projection (184) of the lock member (18).  In Figure 4, the trigger (16) is in the ON position and the first projection (161) of the trigger (16) is abutting the rear end of the second projection (184) of the lock member (18).  The Specification does not disclose the first projection is between a front end and rear end of the lock member when the trigger is in the OFF position and the in the ON position.  Therefore, the feature is considered new matter.
Regarding claim 23, the phrase “between a front end of the lock member and a rear and of the lock member in the front-rear direction both when the trigger is in the OFF position and when the trigger is in the ON position” renders claim 23 non-complying with the written description requirement because the feature appears to be new matter.  In Figure 3, the contact surface of the trigger (16) is shown to be in front of the lock member.  The Specification does not disclose the front surface between a front end and the rear end of the lock member both when the trigger is in the OFF position and ON position.  Therefore, the feature is considered new matter.
Regarding claim 28, the phrase “are configured such that a straight line in the up-down direction” renders claim 28 to be non-complying with the written description requirement because the feature appears to be new matter.  In Figure 2, the lock member (18) is situated above the trigger (16) and the battery (93) is situated below the 
Claims 3-5, 8-9, 20-21, and 24-27 are dependent of claim 1 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-9, and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “a lock member directly above a portion of the contact surface in the up-down direction” renders claim 1 vague and indefinite because it is unclear how the lock member stays directly above the contact surface.  Prior to the quoted phrase, the trigger is disclosed to be pivotable in a front-rear direction.  This implies the contact surface of the trigger moves in a front-rear direction.  The lock member is understood to be fix in the front-rear direction.  It is unclear how the lock member is considered to be directly above the contact surface when contact surface 
Regarding claim 22, the phrase “between a front end of the lock member and the rear end of the lock member in the front-rear direction both when the trigger is in the OFF position and when the trigger is in the ON position” renders claim 22 vague and indefinite because it appears to contradict claim 21.  Claim 22 is dependent of claim 21 and claim 21 discloses the first projection abuts the front surface of the second projection when the trigger is in the OFF position and abuts the rear surface when the trigger is in the ON position.  It is unclear how the first projection abuts different surface depending on the trigger position and be between the surfaces in both the OFF and ON positions.  For examining purposes, the phrase is interpreted as “a portion of the first projection of the trigger is adjacent to the front end of the lock member when the trigger is in the OFF position and adjacent to the rear end of the lock member when the trigger is in the ON position”.
Regarding claim 23, the phrase “a portion of a front surface of the trigger” renders claim 23 vague and indefinite because it is unclear how the front surface relates to the contact surface.  Claim 23 is dependent of claim 1 and claim 1 disclose the trigger has a contact surface to be contacted by a finger of a user.  The front end of the trigger is interpreted as the contact surface.  It is unclear what the different is between the front surface and the contact surface.  For examining purpose, the phrase is interpreted as “a portion of the contact surface of the trigger”.
Regarding claim 23, the phrase “between a front end of the lock member and a rear end of the lock member in the front-rear direction both when the trigger is in the 
Claims 3-5, 8-9, 20-21, and 24-28 are dependent of claim 1 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8-9, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over reference Furusawa et al. (8286724) in view of references Kannan et al. (10014128) and Thorson et al. (9316352).
Regarding claim 1, Furusawa et al. disclose an impact tool (101) comprising:

a switch (141) for driving a tool accessory (119); and
a trigger (143) that is an elongate lever extending in the up-down direction,
wherein the trigger (143) is supported by the grip part (109) to be pivotable in the front-rear direction,
wherein the trigger (143) is configured to be pivoted between an OFF position and an ON position,
wherein, when the trigger (143) is in the OFF position, the trigger (143) holds the switch (141) in an OFF state,
wherein, when the trigger (143) is in the ON position, the trigger (143) holds the switch (141) in an ON state, and
wherein the trigger (143) has a contact surface (143a) configured to be contacted by a finger of a user of the power tool (101).
(Figure 1, 3 and Column 7 lines 8-11, 20-23, Column 9 lines 34-41, 55-67)
However, Furusawa et al. does not disclose a lock member and a holding member.
Kannan et al. disclose a power tool comprising:
an operating member (5) configured to be movable between an OFF position and an ON position,
a lock member (3) configured to be: 

lock the operation member (5) either in the OFF position or in the ON position when the lock member (3) is in the single lock position (figure 7A, 9); and
allow the operation member (5) is move between the OFF position and the ON position when the lock member (3) is in the lock-release position (figure 8).
(Figure 7-9 and Column 6 lines 35-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the tool of Furusawa et al. by incorporating the locking member as taught by Kannan et al., since column 2 lines 43-54 of Kannan et al. states such a modification would allow the operating member to be lock in the off position and to be lock in the on position.
Thorson et al. disclose a power tool (10) comprising:
a switch (324”) for operating the power tool (10);
an operating member (308”) configured to be movable between an OFF position and an ON position,
a lock member (332”) configured to be movable between a lock position and a lock-release position in response to an external operation by a user; and
a holding mechanism (354”) configured to hold the second lock member (332”) in the lock position or in the lock-release position.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified impact tool of Furusawa et al. by incorporating the holding mechanism as taught by Thorson et al., since column 7 lines 51-55 of Thorson et al. states such a modification would allow the locking member to be held in the single lock position or the lock-release position.
Regarding claim 3, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose the lock member (Kannan et al. – 3) is movable between the single lock position (Kannan et al. – figure 7A, 9) and the lock-release position (Kannan et al. – figure 8) in a direction parallel to a pivot axis of the trigger (Furusawa et al. – 143). (Kannan et al. – Figure 7A, 8 and Column 6 lines 47-50)
Regarding claim 4, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose the holding mechanism includes a biasing member (Thorson et al. – 354”), and wherein the holding mechanism is configured to hold the lock member (Kannan et al. – 3) in the lock position (Kannan et al. – figure 7A, 9) or in the lock–release position (Kannan et al. – figure 8) by a biasing force of the biasing member (Thorson et al. – 354”). (Thorson et al. – Figure 20 and Column 7 lines 51-55)
Regarding claim 8, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose:
the trigger (Furusawa et al. – 143) includes a first interference part (Kannan et al. – 21) and

wherein the second interference part (Kannan et al. – 8) is configured to be placed on a moving path of the first interference part (Kannan et al. – 21) when the lock member (Kannan et al. – 3) is in the single lock position (Kannan et al. – figure 7A, 9) to thereby lock the trigger (Tada et al. – 109a) in the ON position or in the OFF position by interfering with the first interference part (Kannan et al. – 21),
wherein the second interference part (Kannan et al. – 8) has an outer surface,
wherein the outer surface including includes opposed first (Kannan et al. – see figure 7C below) and second surface (Kannan et al. – see figure 7C below) arranged in parallel to the pivot axis of the trigger (Furusawa et al. – 143),
wherein the first surface (Kannan et al. – see figure 7C below) arranged on the ON position side of the second interference part (Kannan et al. – 8) in the moving direction is configured to lock the trigger (Furusawa et al. – 143) in the ON position by abutting on the first interference part (Kannan et al. – 21), and
wherein the second surface (Kannan et al. – see figure 7C below) arranged on the OFF position side of the second interference part in the moving direction is configured to lock the trigger (Furusawa et al. – 143) in the OFF position by abutting on the first interference part (Kannan et al. – 21).
(Kannan et al. – Figure 7A, 8 and Column 6 lines 47-50)
[AltContent: textbox (Kannan et al.)][AltContent: textbox (Kannan et al.)][AltContent: textbox (Rear Surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (End Portions)][AltContent: textbox (Front Surface)][AltContent: arrow][AltContent: textbox (First/Rear Surface)][AltContent: textbox (Second/Front Surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    521
    454
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    503
    474
    media_image2.png
    Greyscale

Regarding claim 9, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose the first interference part includes at least one projection (Kannan et al. – 21) protruding toward the lock member (Kannan et al. – 3), and the second interference part includes at least one projection (Kannan et al. – 8) protruding toward the trigger (Furusawa et al. – 143). (Kannan et al. – Figure 7A, 8 and Column 6 lines 37-42)
Regarding claim 21, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose the trigger (Furusawa et al. – 143) is movable in the front-rear direction,
wherein the lock member (Kannan et al. – 3) is movable between the single lock position (Kannan et al. – figure 7A, 9) and the lock-release position (Kannan et al. – figure 8) in a direction that intersects the front-rear direction,
wherein the trigger (Furusawa et al. – 143) has a first projection (Kannan et al. – 21) protruding toward the lock member (Kannan et al. – 3),

wherein the second projection (Kannan et al. – 8) is configured: 
such that a front surface (Kannan et al. – see figure 7C above) of the second projection (Kannan et al. – 8) abuts a rear surface (Kannan et al. – see figure 7B above) of the first projection (Kannan et al. – 21) to lock the trigger (Furusawa et al. – 143) in the OFF position, and 
such that a rear surface (Kannan et al. – see figure 7C above) of the second projection (Kannan et al. – 8) abuts a front surface (Kannan et al. – see figure 7B above) of the first projection (Kannan et al. – 21) to lock the trigger (Furusawa et al. – 143) in the ON position.
(Kannan et al. – Figure 7A, 9 and Column 6 lines 47-50)
Regarding claim 22, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose a portion of the first projection (Kannan et al. – 21) of the trigger (Furusawa et al. – 143) is adjacent to the front end of the lock member (Kannan et al. – 3) when the trigger (Furusawa et al. – 143) is in the OFF position and adjacent to the rear end of the lock member (Kannan et al. – 3) when the trigger (Furusawa et al. – 143) is in the ON position. (Kannan et al. – Figure 7A, 9 and Column 6 lines 47-50)
Regarding claim 23, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose a portion of the control surface (Furusawa et al. – 143a) of the trigger (Furusawa et al. – 143) is between a front end of the lock member (Kannan et al. – 3) 
Regarding claim 24, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose the switch (Furusawa et al. – 141) includes a body (Furusawa et al. – see Figure 6 below) and a plunger (Furusawa et al. – see Figure 6 below) forward from the body (Furusawa et al. – see Figure 6 below), and wherein the plunger abuts a rear surface of a front wall of the trigger (Furusawa et al. – 143) that has the front surface (Furusawa et al. – 143a) and biases the trigger forward toward the OFF position. (Furusawa et al. – Figure 6-8 and Column 10 lines 1-4)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Plunger)][AltContent: textbox (Body)][AltContent: textbox (Furusawa et al.)]
    PNG
    media_image3.png
    454
    676
    media_image3.png
    Greyscale

Regarding claim 25, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose the plunger (Furusawa et al. – see Figure 6 above) abuts a central portion of the front wall of the trigger (Furusawa et al. – 143) in the up-down direction. (Furusawa et al. – Figure 6-8)
Regarding claim 26, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose the body (Furusawa et al. – see Figure 6 above) of the switch (Furusawa et al. – 141) is directly behind the trigger (Furusawa et al. – 143) within the grip part (Furusawa et al. – 109). (Furusawa et al. – Figure 6-8)
Regarding claim 27, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose an entirely of the body (Furusawa et al. – see Figure 6 above) of the switch (Furusawa et al. – 141) is located rearward of the trigger (Furusawa et al. – 143) in the front-rear direction. (Furusawa et al. – Figure 6-8)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over reference Furusawa et al. (8286724) in view of references Kannan et al. (10014128) and Thorson et al. (9316352) as applied to claim 1 above, and further in view of reference Ng (6938706).
Regarding claim 5, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose both end portions (Kannan et al. – see figure 7C above) of the lock member (Kannan et al. – 3) in a moving direction of the lock member (Kannan et al. – 3) are accessible by a user from an exterior of a housing that houses the lock member (Kannan et al. – 3). (Kannan et al. – Column 6 lines 47-50)
However, Furusawa et al. modified by Kannan et al. and Thorson et al. do not disclose the end portions of the lock member have different dimensions in direction orthogonal to the moving direction.
Ng discloses a power tool (2) comprising a selector (40), wherein the selector (40) includes end portions (42, 44) that are disposed to be externally operated by a 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the end portions of Thorson et al. by incorporating different dimensions for the end portions as taught by Ng, since column 5 lines 46-51 of Ng states such a modification would provide the user with visual and tangible indication of which end portion is depressed.

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over reference Furusawa et al. (8286724) in view of references Kannan et al. (10014128) and Thorson et al. (9316352) as applied to claim 1 above, and further in view of reference Tsuneda et al. (2003/0089511).
Regarding claim 20, Furusawa et al. modified by Kannan et al. and Thorson et al. disclose the claimed invention as stated above but do not disclose a battery-mounting part.
Tsuneda et al. disclose a power tool comprising: an output shaft (5); a grip portion (10) situated substantially perpendicular to the output shaft (5); a switch (9) situated within the grip portion (10); and a battery (11) situated at the end of the grip portion (10). (Figure 1 and Page 3 paragraph 45, 47)  The portion of the grip portion that receives the battery is interpreted as the battery mount.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the impact tool of Furusawa et al. by incorporating the battery and battery mount as taught by Tsuneda 
Regarding claim 28, Furusawa et al. modified by Kannan et al., Thorson et al., and Tsuneda et al. disclose the trigger (Furusawa et al. – 143) is above the battery-mounting part (Tsuneda et al. – 11); the lock member (Kannan et al. – 3), the trigger (Furusawa et al. – 143), and the battery-mounting part (Tsuneda et al. – 11) are configured such that a substantially straight line in the up-down direction intersects portions of the lock member (Kannan et al. – 3), the trigger (Furusawa et al. – 143), and the battery-mounting part (Tsuneda et al. – 11). (Furusawa et al. – Figure 6-8)(Kannan et al. – Column 6 lines 47-50)

Response to Arguments
The Amendments filed on 09/27/2021 have been entered.  Applicant’s cancelation of claims 2, 6-7, and 10-19 is acknowledged and require no further examining.  Claims 1, 3-5, 8-9, and 20-28 are pending in the application.

In response to the arguments of the objections towards the Drawings, in view of the amendments to the claims, Examiner withdraws the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        December 3, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731